Value of Assistance
It would appear from an examination of this application that you are unfamiliar with some aspects of design patent prosecuting procedure and/or drafting technique.  While an inventor may prosecute the application or execute the drawings, lack of skill in either field usually acts as a liability in obtaining the maximum patent protection.  After reviewing this Office action, you may want to consider securing the services of a registered patent attorney or patent agent to prosecute the application, and/or an experienced patent draftsperson to execute suitable drawings, since the marketplace value of a design patent greatly depends on skillful preparation and prosecution.  A registered patent attorney is an attorney who has been certified by the Patent and Trademark Office as qualified to represent applicants before the Office.  A registered agent has also been certified by the Office, but is not an attorney.  A draftsperson should have specific (preferably design) patent experience, rather than a basic skill in mechanical drawing. The Office cannot aid in selecting an attorney, agent or draftsperson.  However, the following publications are available: Attorneys and Agents Registered to Practice Before the U.S. Patent and Trademark Office and Guide for the Preparation of Patent Drawings.  These publications are for sale by the Superintendent of Documents, US Government Printing Office, Washington, DC 20402.  Moreover, patent draftspersons can generally be contacted through the telephone book classified listings; it may be more useful to enter <patent drafting services> into an Internet search engine – that search will produce many links to professional services. The Guide to Filing A Design Patent Application can be found at:
http://www.uspto.gov/web/offices/com/iip/pdf/brochure_05.pdf
In addition, information concerning the filing of patent applications can be found on the Internet at:
http://www.uspto.gov/web/offices/com/iip/index.htm. 



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
This application discloses the following embodiments:
Embodiment 1 - Figures 1-7, 17A  An earpiece device with a single dome-like members.
Embodiment 2 - Figures 8-14,17B-1, 17B-2 - An earpiece device with two dome-like members.
Embodiment 3 - Figures 15-16B - An earpiece device with cylindrical stem.
Embodiment 4 - Figure 17C - An earpiece device with three dome-like members.
Embodiment 5 - Figures 18A-18C - An earpiece device with a single dome-like element and a cylindrical insert.
Embodiment 6 - Figures 19A-19B - An earpiece device with two dome-like elements, the upper element more hemispherical in shape than embodiment 2.
The above disclosed embodiments divide into the following patentably distinct groups of designs:
Group I - Embodiments I
Group II – Embodiment 2
Group III – Embodiments 3
Group IV – Embodiment 4
Group V – Embodiment 5

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).  The circular flange extending from the longer cylindrical body of Embodiment 1 compared to the compact design of Embodiment 2 creates distinct designs.  Each of the 
Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
 
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs.
 Should applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept. 
During a phone conversation with the applicant’s attorney on March 9, 2022, a provisional election was made without traverse to prosecute Group II (Figures 8-14).  Affirmation of this election must be made by applicant in replying to this Office action.  Embodiments 1, 3, 4 and 5, as well as Fig. 17A are withdrawn from further consideration by the examiner, 37 CFR 1.142(b). Group II, embodiment 2, Figures 8-14 have been examined.

Ex Parte Quayle
  This application is in condition for allowance except for the following formal matters:


Objections
Drawings
The drawings do not meet the requirements of 37 CFR 1.84 because:

Non-elected Figures: The non-elected figures must be cancelled in accordance with the election noted above.
Figure labels: The elected figures must be relabeled 1-7.
Scale:  The drawings do not conform to 37 CFR 1.84(k) that states that “The scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction.” Applicant is also encouraged to increase the size of all figures to fill the allotted space as much as is practical. 37 CFR 1.84(o) 
Poor line quality: The lines are not uniformly thick and well defined, clean, durable and black.  37 CFR 1.84(l). The figures originally filed have pixelated and blurred lines.
Poor or inadequate shading: The drawing figures should be appropriately and adequately shaded to show clearly the character of the surfaces represented. In the instant application, shade lines must be added to contours and change in plane.  Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. The shade lines must be vertical or horizontal relative to the image unless showing a transparent of reflective surface. 37 CFR 1.84 (m). Figure 8 lacks shading or wireframe lines to clearly show contours.
Merged Lines: The drawings show lines that have merged to create one thick, solid black line. Figures 9, 10, 11, 12 and 14 have object lines that merge together. “All drawings must be made by a process which will give them satisfactory reproduction characteristics...” CFR 37 1.84(l).  The examiner would suggest enlarging the drawings or re-drawing them using a thinner line weight or resubmit using a higher resolution media. The examiner recommends using a lossless file format when submitting drawings through EFS-web (e.g., TIFF, PNG, GIF, BMP).  EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines so that all details of the design are clear. 


CORRECTED REPLACEMENT DRAWING SHEETS ARE REQUIRED IN REPLY TO THE OFFICE ACTION TO AVOID ABANDONMENT OF THE APPLICATION.
 
Any amended replacement drawings sheets must include the following per 37 CFR 1.21d:
 
All of the figures appearing on the immediate prior version of the sheet, even if only one figure is to be amended.
The label of “Replacement Sheet” must read in the page header per 37 CFR 1.84c.
An explanation of all changes to the drawings in either the drawing amendments or remarks of the amendment paper.
  
If a drawing figure is to be cancelled applicant is advised of the following:
 
Remove the canceled figure from the replacement drawing sheet.
If an entire drawing sheet is cancelled, a marked-up copy labeled “Annotated sheet” showing the cancelled view(s) is required.
Where necessary, renumber the remaining drawing figures and utilize additional replacement sheets
Make appropriate changes to the corresponding figure descriptions for consistency.
  
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Specification:

Figure Descriptions: In view of the election above, and the cancellation of Figures 1-7 and 15-19D the figure descriptions for Figures 8-14 must be renumbered accordingly.  

Conclusion and Contact Information
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN E. VANSANT whose telephone number is (571)272-5714.  The examiner can normally be reached on Mon-Thurs 7AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN E VANSANT/Primary Examiner, Art Unit 2915

How to respond to this PTO Office Action
Applicant should keep this letter for his/her files; do not send it back to the Office. If applicant does not have copies of the application as filed, the examiner (see phone number below) can provide a copy because it will be difficult to continue to work on this application without a copy.
If, after reviewing the Office action (this letter), applicant elects to continue prosecution of the application, a reply to the action must be submitted and should request reconsideration or further examination, with or without amendment. In order to be entitled to reconsideration or further examination, this request for reconsideration or further examination must be made in writing. The response must distinctly and specifically point out the supposed errors in the Office action and must respond to every objection and rejection in the Office action. If the examiner has rejected the claim over prior art (an article or articles which were previously invented), a general statement that the claim is patentable without specifically pointing out how the design patentably distinguishes from the prior art does not comply with the rules.
In all cases where the examiner has said that a response to a requirement is necessary, or where the examiner has indicated patentable subject matter, the response must either comply with the requirement(s) or specifically argue each one that is not complied with.
When sending the response to this Office action, applicant should label all papers, except drawings, "RESPONSE/AMENDMENT" and have the following items of information prominently displayed (in the upper right- or left-hand corner):
1.	Serial number (checked for accuracy).
2.	Group Art Unit number (copied from filing receipt or most recent Office action).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.

The above information should be added to the back of all drawing sheets submitted.

Certificate of Mailing
It is the applicant's responsibility to make sure that the response is received at the PTO before the expiration of the time set which runs from the mailing date (found on the first page of this action). If that does not happen, the application will be considered abandoned. To ensure that a critical date is not missed, if the response is mailed (in the United States Postal Service) before the response time has is not the same as Certified Mail. A suggested format for a certificate follows.

"I hereby certify that this correspondence is being deposited with the United States Postal Service as first-class mail in an envelope addressed to: Commissioner for Patents, P.O. Box 1450 Alexandria, VA 22313-1450, on (date)."

Name of Applicant, Assignee, or Registered Representative ------------------	
Signature -----------------------------------------------------------------------------------

Date -------------------------------------------------------------------------------------	

In order that applicant receive a receipt which establishes the date on which his response was received in the Office, he/she should include a stamped, self-addressed postcard which lists the types of papers submitted with his/her response (for example, the serial number and applicant's name ALWAYS, 2 pages of response, 3 sheets of drawing, 1 page of a declaration/oath, etc.) on the message side. This postcard will be stamped with the date of receipt and mailed back to applicant; this postcard is evidence that the response was received in the Office on that date.

If you do not respond within the time for response
In the event that applicant is not able to respond within the period for response set in the Office action, the application may still be prevented from becoming abandoned if the response is filed within six months from the mail date of the Office Action. This extension of the period is permitted only if requested and the appropriate fee for an extension of time is included. The Office charges separate fees for each month of extension of time needed to respond to an Action; the fees are set by rule, and could change. To encourage promptness, the fees are larger for the larger amounts of time. Applicant may call the examiner who will provide the fee information if an extension of time is necessary.

Change of address


How to Amend an Application
To revise the specification and claim to present your application in proper form, use the following guidance. While your application can be revised (amended) to make it clearly understandable, no subject matter can be added that was not disclosed in the application as originally filed. This is called "new matter" and is prohibited by Title 35, United States Code, Section 132 and Title 37, Code of Federal Regulations, Section 1.121(f). The election of an embodiment for further prosecution as a result of a restriction requirement by the examiner does not constitute new matter.  
     Normally, you do not need to make an amendment unless the examiner requires or suggests it in an Office action.
    To make an amendment(s) to the text of an application, you must send a paper to the Office directing that a specified amendment(s) be made. The paper should be conspicuously titled AMENDMENT, and identified as described in the section above entitled “How to Respond to this PTO Office Action”. Amendments must be made that apply to entire paragraphs or sections, such as the specification. The following procedures must be followed when making amendments to your application.
Begin on separate sheets:
Each section of an amendment (e.g., Claim Amendments, Specification Amendments, Remarks) should begin on a separate sheet. For example, in an amendment containing a.) introductory comments, b.) amendments to the claims, c.) amendments to the specification, and d.) remarks, each of these sections should begin on a separate sheet. 
A) Amendments to the specification:
An amendment to the specification may be made by presenting a replacement paragraph, section or substitute specification marked up to show changes made relative to the immediate prior version. The changes in any amended specification should be shown by strikethrough (for deleted matter) or underlining (for added matter).

B) Amendments to the claim:
An amendment to the claim must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim should be shown by strikethrough (for deleted matter) or underlining (for added matter).
C) Amendments to drawing figures:
Drawing changes may be made by presenting replacement figures which incorporate the proposed changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented in remarks section of the amendment, and may be accompanied by a marked-up copy of one or more of the figures being amended, with annotations. If changes to the drawing figure(s) are not approved by the examiner, applicant will be informed in the next Office action. Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended. Any marked-up (annotated) copy showing changes must be labeled “Annotated Marked-up Drawings” and accompany the replacement sheet in the amendment (e.g., as an appendix). The figure or figure number of the amended drawing should not be labeled as "amended." If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action. No further drawing submission will be required, unless applicant is notified.